 

IN THE UNITED sTATEs DIsTRICT CoURT F L vi ,
FoR THE DISTRICT oF MoNTANA

BILLINGs DIVIsIoN "AR 1 3 mg
Clerk, U S District Court
District Of Montana
Bi||ings
FIDELITY EXPLORATION &
PRODUCTION COMPANY, CV 16-167-BLG-SPW

Plaintiff,
vs.

DAVID BERNHARDT, Acting
Secretary of the Interior, JON K.
RABY, in his official capacity as
acting Montana/Dakotas State Director,
Bureau of Land Management;
UNITED STATES DEPARTMENT
OF THE INTERIOR, an agency of the
United States Government; and
BUREAU OF LAND
MANAGEMENT, an agency of the
United States Government,

Defendants.

 

 

ORDER

Before the Court are United States Magistrate Judge Timothy Cavan’s

Findings and Recommendations, filed on January 24, 2019. (Doc. 35). Judge

Cavan recommends that this Court deny Fidelity’s Motion for Partial Summary

Judgment (Doc. 25) and grant Defendants’ Motion for Summary Judgment (Doc.

28). Fidelity timely objected to Judge Cavan’s F indings and Recommendations.

(Doc. 36). Fidelity is entitled to a de novo review of those findings to which they
has “properly objected to.” Fed. R. Civ. P. 72(b)(3); see also 28 U.S.C. §
636(b)(1)(C).

The portions of the findings and recommendations not specifically objected
to will be reviewed for clear error. See McDonnell Douglas Corp. v. Commodore
Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981); Thomas v. Arn, 474 U.S.
140, 149 (1985). Clear error exists if the Court is left with a “definite and firm
conviction that a mistake has been committed.” McMillan v. Um'ted States, 112
F.3d 1040, 1044 (9th Cir. 1997) (citations omitted).

“A party makes a proper objection by identifying the parts of the
magistrate’s disposition that the party finds objectionable and presenting legal
argument and supporting authority, such that the district court is able to identify
the issues and the reasons supporting a contrary result.” Montana Shooting Sports
Ass ’n v. Holder, 2010 WL 4102940, at *2 (D. Mont. Oct. 18, 2010). “It is not
sufficient for the objecting party to merely restate arguments made before the
magistrate or to incorporate those arguments by reference.” Id. “Objection[s] to a
magistrate’s findings and recommendations [are] not a vehicle for the losing party
to relitigate its case.” Hagberg v. Astrue, 2009 WL 33 86595 at *1 (D. Mont.

2009)

Congress created magistrate judges to provide district judges “additional
assistance in dealing with a caseload that was increasing far more rapidly than the
number of judgeships.” Thomas, 474 U.S. at 153. There is no benefit to the
judiciary “if the district court[ ] is required to review the entire matter de novo
because the objecting party merely repeats the arguments rejected by the
magistrate.” Hagberg, 2009 WL 33 86595 at *1.

The Court-finds that Fidelity’s objections generally attempt to rehash
arguments already raised in Fidelity’s Motion for Summary Judgment. (See Doc.
36 at 1111 2-4). However, the Court will analyze Fidelity’s first objection, that Judge
Cavan applied the wrong legal standard, under a de novo review. For the reasons
explained below, the Court adopts Judge Cavan’s Findings and Recommendations
in f`ull.

I. Facts

The parties do not object to Judge Cavan’s factual findings. As a result, the
Court adopts the facts as set out by Judge Cavan, and reiterates only those
necessary to its analysis below.

II. Legal Standard

Summary judgment is appropriate when “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

_ matter of law.” Fed. R. Civ. P. 56(a). Under summary judgment, “[t]he moving

party initially bears the burden of proving the absence of a genuine issue of
material fact.” In re Oracle Corp. Sec. Litig., 627 F.3d 376, 387 (9th Cir. 2010)
(citing Celotex Corp. v. Calrett, 477 U.S. 317, 323 (1986)). Summary judgment
should be entered, “after adequate time for discovery and upon motion, against a
party who fails to make a showing sufficient to establish the existence of an

g element essential to that party’s case, and on which that party will bear the burden
of proof at trial.” Celotex, 477 U.S. at 322. If the party moving for summary
judgment meets its initial responsibility, the burden shifts to the nonmovant to

' demonstrate the existence of a factual dispute, that the fact in contention is
material, and that the dispute is genuine. Id. at 323-24.

The opposing party may not rely upon the allegations or denials of its
pleadings to demonstrate a factual dispute; it is required to tender evidence of
specific facts in the form of affidavits, and/or admissible discovery material, in
support of its contention that the dispute exists. See Fed. R. Civ. P. 56(c)(1);
Matsushz'ta Elec. Indus. Co., Ltd. v. Zem`th Raa’io Corp., 475 U.S. 574, 586 n. 11
(1986). The nonmoving party must “come forward with specific facts showing
that there is a genuine issue for trial.” Matsushita, 475 U.S. at 586 (internal
citation omitted)_; accord Fed. R. Civ. P. 5 6(c)(1). “In evaluating the evidence to
determine whether there is a genuine issue of fact,” the court draws “all inferences

supported by the evidence in favor of the non-moving party.” Walls v. Cent. Costa

Cnty. Transit Auth., 653 F.3d 963, 966 (9th Cir. 2011). Finally, to demonstrate a
genuine issue, the opposing party “must do more than simply show that there is
some metaphysical doubt as to the material facts.” Matsushiz‘a, 475 U.S. at 586
(citations omitted).

The District of Montana Local Rule 72.3(a) provides that an objection to a
magistrate judge’s findings and recommendations must itemize:

(1) each factual finding of the magistrate judge to which objection is

made, identifying the evidence in the record the party relies on to

contradict that finding; and

(2) each recommendation of the magistrate judge to which objection is

made, setting forth the authority the party relies on to contradict that

recommendation
III. Discussion

Fidelity makes the following objections:

(1) the F indings and Recommendations are contrary to the law because they
apply the wrong legal standard as to whether Fidelity’s Beneficial Use and
Commingling of the natural gas were authorized;

(2) the Findings and Recommendations are contrary to the facts because
Fidelity’s Beneficial Use and Commingling were authorized by the BLM;

(3) the Findings and Recommendations are contrary to the law because they

require Fidelity to create and produce records related to the natural gas production

that occurred in 2006;

(4) the Findings and Recommendations are contrary to the law because they
improperly allow the BLM to modify an illegal Order.
The Court addresses them in order.

A. Judge Cavan applied the correct legal standard,

Fidelity objects that by not considering whether BLM provided Fidelity
' implied authorization for Commingling and Beneficial Use, Judge Cavan applied
the Wrong legal standard in his Findings and Recommendations. (Doc. 36 at 10).
Fidelity argues that at the time Fidelity began operating the gas Wells, BLM did not
have any specific regulation or process pertaining to authorization for Beneficial
Use and Commingling, so Judge Cavan erred by failing to consider whether
implied authorization existed. (Id.). The Court disagrees

After reviewing Judge Cavan’s F indings and Recommendations, the Court
finds that Judge Cavan considered the plans of development to determine whether
“these provisions imply that BLM authorized the metering of gas from federal
wells after being commingl[ed] with other Wells,” and found “no indication” of
authorization. (Doc. 35 at 10-11). The Court finds that Judge Cavan did in fact
consider whether implied authorization existed and found it did not. After
conducting a de novo review, the Court agrees With this determination for those

reasons proffered by Judge Cavan.

B. Fidelity’s Remaining Objections

In its remaining objections, Fidelity’s arguments are identical to those
presented to Judge Cavan in the first instance, even to the extent that large parts of
the opening briefs in summary judgment are cut and pasted into its objection brief.
(Compare Docs. 31 and 36). Fidelity does not identify any particular objection to
Judge Cavan’s determinations on these points, rather Fidelity inappropriately
restates the arguments it previously made to Judge Cavan to this Court. See
Hagberg, 2009 WL 3386595 at *1. As Fidelity has not made proper objections,
the Court, consistent with other courts in this district, overrules the objections
without further analysis. See Ogle v. McTighe, 2019 WL 549566, *2 (D. Mont.
Feb. 12, 2019). Reviewing Judge Cavan’s findings and recommendations with
respect to his legal conclusions, the Court finds no clear error.
III. Conclusion

For the reasons discussed above, Judge Cavan’s Findings and
v Recommendations (Doc. 35) are ADOPTED in full. IT IS FURTHER ORDERED
that Fidelity’s Motion for Partial Summary Judgment (Doc. 25) is DENIED and
Defendants’ Cross-Motion for Summary Judgment (Doc. 28) is GRANTED in its

entirety.

The Clerk is ordered to enter judgment and close this case,

~)'%\.,
DATED this /;Z,day of March 2019.

/ m
§USAN P. wATTERs
United States District Judge

